                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division

 MOUNTAIN VALLEY PIPELINE, LLC,

                      Plaintiff,

 v.                                                      Civil Action No. 7:17CV492-EKD


 EASEMENTS TO CONSTRUCT, OPERATE,
 AND MAINTAIN A NATURAL GAS
 PIPELINE OVER TRACTS OF LAND IN
 GILES COUNTY, CRAIG COUNTY,
 MONTGOMERY COUNTY, ROANOKE
 COUNTY, FRANKLIN COUNTY, AND
 PITTSYLVANIA COUNTY, VIRGINIA,
 et. al.,

                      Defendants.

            MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF AND TO
             RESCHEDULE JANUARY 4, 2019 HEARING ON PLAINTIFF’S
                   MOTION FOR PRELIMINARY INJUNCTION

        COME NOW Tammy Belinsky (“Belinsky”), on behalf of herself and all persons known

 and unknown who are consulting with and/or providing counsel to Tree Sitters 1 and 2 (“the

 Tree-Sitters”), and Daniel Breslau (“Breslau”), on behalf of himself and all those persons known

 and unknown who are supporting Tree-Sitters 1 and 2 (“the Tree-Sitters”), by counsel, and

 hereby move for leave to participate in this action so that they may file an amicus curiae brief in

 opposition to and participate in the hearing on the Plaintiff’s Motion for a Preliminary Injunction

 Against Tree-Sitters on MVP Parcel No. VA-MO-022. Belinsky and Breslau respectfully

 request that they be given permission to file an amicus brief by Wednesday, January 9, 2019, and

 that the hearing currently scheduled for January 4, 2019 be rescheduled for January 11, 2019, or




Case 7:17-cv-00492-EKD Document 1115 Filed 01/03/19 Page 1 of 4 Pageid#: 32208
 such date as chosen by the Court, in order to permit counsel for Belinsky and Breslau to

 participate in the hearing. In support of this request, Belinsky and Breslau state as follows:

         1. John P. Fishwick, Jr., counsel for Belinsky and Breslau, will be in Pittsburgh,

 Pennsylvania on Friday, January 4, 2019 and Saturday, January 5, 2019 to attend the visitation

 and funeral of his sister, who passed away earlier this week.

         2. Accordingly, counsel for Belinsky and Breslau will be unable to attend the currently

 scheduled hearing on January 4, 2019 on Mountain Valley Pipeline, LLC’s Motion for

 Preliminary Injunction Against Tree-Sitters on MVP Parcel No. VA-MO-022.

         3. Counsel was retained by Belinsky and Breslau on January 3, 2019. Additional time is

 required to properly prepare an amicus brief in this matter.

         4. Plaintiff will not be prejudiced by a one-week delay in the hearing on the Motion for

 Preliminary Injunction.

         5. The relief requested by Plaintiff in its Motion for a Preliminary Injunction includes:

         D. Making the order applicable to the agents, servants, employees and attorneys of the
         tree-sitters and to all other persons who are in active concert or participation with them;

         E. Directing the United States Marshal Service to take necessary action to enforce the
         Court’s order, including removing and arresting the tree sitters and those in active concert
         and participation with them; . . .

 Plaintiff’s Motion for a Preliminary Injunction Against Tree-Sitters on MVP Parcel No. VA-

 MO-022 (ECF # 1108) (emphasis added).

         6. Belinsky has been retained as an attorney in various anti-pipeline matters and has

 consulted with representatives of the Tree-Sitters in the instant matter.

         7. Breslau is an Associate Professor at Virginia Tech and has supported the efforts of the

 Tree-Sitters in their protest of the pipeline.

                                                   2




Case 7:17-cv-00492-EKD Document 1115 Filed 01/03/19 Page 2 of 4 Pageid#: 32209
        7. Plaintiff’s request for relief in its Motion for a Preliminary Injunction is overbroad,

 and Plaintiff is not entitled to such relief. The Tree-Sitters are not proper parties in this matter,

 under Federal Rule of Civil Procedure 71.1, and the Plaintiff’s requested relief infringes upon the

 right to counsel, the right to free speech, and due process rights under the United States

 Constitution. Such rights must be protected.

        As stated in the accompanying Memorandum of Law in Support of Motion to File

 Amicus Curiae brief, Belinsky and Breslau seek to offer the Court useful and relevant

 information for use in its ruling on the Motion for a Preliminary Injunction. Further, the interests

 of justice will be served by postponing the hearing currently scheduled for January 4, 2019 and

 permitting Belinsky and Breslau to file a brief and participate in the hearing on the Motion for

 Preliminary Injunction.

                                                        Respectfully submitted,

                                                        TAMMY BELINSKY, on behalf of herself
                                                        and all persons known and unknown who
                                                        are consulting with and/or providing
                                                        counsel to Tree Sitters 1 and 2, and
                                                        DANIEL BRESLAU, on behalf of himself
                                                        and all persons known and unknown who
                                                        are supporting Tree Sitters 1 and 2


                                                         /s/ Carrol M. Ching
 John P. Fishwick, Jr. (VSB #23285)
 John.Fishwick@fishwickandassociates.com
 Carrol M. Ching (VSB #68031)
 Carrol.Ching@fishwickandassociates.com
 Fishwick & Associates PLC
 30 Franklin Road, Suite 700
 Roanoke, Virginia 24011
 (540) 345-5890 Telephone
 (540) 343-5789 Facsimile
 Attorneys for Amici Curiae

                                                    3




Case 7:17-cv-00492-EKD Document 1115 Filed 01/03/19 Page 3 of 4 Pageid#: 32210
                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 3, 2019, I electronically filed the foregoing with the Clerk

 of Court using the CM/ECF system, which will send notification of such filing to all counsel of

 record and that I will subsequently arrange service of this filing upon Tree-Sitters 1 and 2.



                                                       /s/ Carrol M. Ching




                                                  4




Case 7:17-cv-00492-EKD Document 1115 Filed 01/03/19 Page 4 of 4 Pageid#: 32211
